IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00177-CV

FRED WORLEY, III, INDEPENDENT
EXECUTOR OF THE ESTATE OF
CHARLES KERMIT FINLAY, DECEASED,
                                                           Appellants
v.

BANK OF AMERICA, N.A.,
                                                           Appellee



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-121-5


                          MEMORANDUM OPINION


      Appellant has filed an unopposed motion to dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1). It states that the parties have settled the dispute and requests that this

appeal be dismissed.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.
       Appellant’s motion to abate is dismissed as moot.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 19, 2015
[CV06]




Worley v. Bank of America, N.A.                                Page 2